CHRISTIAN, J.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for two years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
*1003In pronouncing sentence the court failed to gire effect to the provisions of the indeterminate sentence law. The sentence is'reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than one nor more than two years.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.